‘
                                                                                                                                               ACCEPTED
                                                                                                                                          14-15-00101-CV
                                                                                                                            FOURTEENTH COURT OF APPEALS
Appellate Docket Number.                                                                                                                HOUSTON, TEXAS
                                                                                                                                    2/16/2015 10:58:50 AM
                                                                                                                                      CHRISTOPHER PRINE
Aveleeceeewle                                                                                                                                      CLERK

                         Vs.


Companion Case No:
                                                                                                                       FILED IN
                                                                                                                14th COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                                2/17/2015 9:11:00 AM
Amended/conected statement:        x                    DOCKETING STATEMENT (Civil)                             CHRISTOPHER A. PRINE
                                                                                                                         Clerk
                                                  Appellate Coun:
                                          (to   be tiled in the court of appeals upon perfection of appeal under TRAP 32)




                                                                                          j
                                                                                          —j ‘2
                                                                               Q



          -
|:|   Pe1son   |X]0rganization (choose one)                                            LeadAm,1-my
°‘%=m*‘i°“Nal“°=                                                               FirstNamer
FlIstNamer                                                                     Middle    Name
Middle Name:                                                                   Last Name:

Last   Name:                                                                   Sllfﬁxr

sumx:
Pm Se:    0                                                                    Addressh
                                                                               Adaressz:

                                                                               City:

                                                                               State:                                  Zip+4:

                                                                               Telephone:                                   ex:
                                                                               Fax:
                                                                               Email




                                                                                          2
E Pe1son                                                                       D



          -
               |:|   Organization (choose one)                                         Lead Attorney
                                                                               Fnsmame:
FiIStNameI                                                                     Middle    Name
Middle Name:                                                                   Last N=*m°=

Last   Name:                                                                   Sufflxi

sumx:
Pro Se:   0                                                                    Addlessli
                                                                               Aaaresszz




                                                                    Pagel of 10
                                                        City:

                                                        State:

                                                        Teiephene:

                                                        Fax:
                                                        Email:
                                                                                Zip+4:

                                                                                     ee
                                                                                         ‘2
                                                                   2
E Pe1son                                                D



           -
                 |:]Organization (choose one)                   LeadAt[orngy
                                                        mememe:




                                                                                         ‘2
FiIsiNeme:                                              Middle Name:
Middle Name:                                            Last Name:

Last   Name:                                            Suffix:

sum
Pm Se:      0                                           Addiessl:
                                                        Aaereeezz

                                                        City:

                                                        State:                  Zip+4:

                                                        Telephone:                   ext
                                                        Fax:

                                                        Email:




                                                                   -
X Petson                                                D



           -
                 |:|Organization (choose one)                   LeadAt[o1'ngy

                                                        mememe:




                                                                                         ‘2
FiiStName:                                              Middle Name:
Middle Name:                                            Last Name:

Last   Name:                                            Silmxf

sumx:
Pro Se:     0                                           Addiessl:
                                                        Addeeeezz

                                                        City:

                                                        State:                  Zip+4:

                                                        reiepieene:                  ee
                                                        Fax:

                                                        Email:




|:|   Petson      |ZOrga.nization(choose one)           E       LeadAttomey
0i1%iIIiiZe'1ii°IiNeiIiie:                              Fii5iN3me:

                                                Page2 of 10
                                  2
                                  ‘
                                  —
                                  ‘ ‘
FiIstN=m1eI             Middle Name:
Middle   Nam            Last Name:

Last   Name:            Suffix:



                        Adam


                                    ‘
                        Aaaresszz

                        City:

                        State:         Zip+4:
                        Telephonsz          ext
                        Fax:
                        Emaik
                        SBN:




               Page 3 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Professional Malpractice

Date order or judgment signed: February                  2,    2015                              Type of judgment:      Interloeutory Order

Date notice of appeal filed in          trial court:     February         3,   2015
If mailed to the trial court clerk, also give the date mailed:

Iriterlocutory appeal      of appealable order:                 Yes   |:|       No
If yes, please specify statutory or other basis             on which interlocutory order is appealable (See TRAP 28):
Civ: Prac.    & Rem: Code Section SL016 &                 9 USC l6(a)(l)(C); alternatively Civ. Prac, & Rem. Code Section 171.098

Accelerated appeal (See           TRAP 28):               lXl   Yes   D N0
If yes. please specify statutory or other basis                on which appeal            is   accelerated:
Civ. Prac.    & Rem: Code Section 28.1(a)
Parental Termination or Child Protection? (See                    TRAP 28.4):              |:]Yes         E] No

Permissive? (See         TRAP 28.3):                       D Yes E No
If yes, please specify statutory or other basis for                such        status:



Agreed? (See      TRAP 282):                               I1 Yes          E N0
If yes, please specify statutory or other basis for                such        status:



Appeal should receive precedence, preference, or priority under                                statute or rule:   l:l   YC5     N0
If yes, please specify statutory or other basis for                such        status:



Does this case involve an amount under $100,000?                               D Yes E No
Judgment or order disposes of all            parties     and    issues:        D Yes E No
Appeal from      final   judgment:                                             D Yes E No
Does   the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                              D   Yes    E No
VI. Actions Extending            Time To Perfect Appeal

Motion for New       Trial:                  |:|   Yes     E No                           Ifyes, date filed:

Motion to Modify Judgment:                   |:|Yes        XI No                          If yes, date ﬁled:

Request for Findings of Fact
and Conclusions of Law:
                                             D Yes E No                                   lfyes, date ﬁled:

                                             |:[Yes E No                                  If yes, date ﬁled:
Motion to Reinsme:
Motion under TRCP 306a:
                                             D Y“ E M’                                    If-V65’ date ﬁled:


Other:                                       |:|Yes E No
If other,   please specify:

VH. Indigency Of Party:                (Attach ﬁle-stamped copy of affidavit, and extension motion                            if ﬁled.)


Affidavit filed in   trial    court:         D Yes D No                                  Ifyes, dale ﬁled:

Contest ﬁled intrial court:                  l:lYeS              N0                      1f.V0S«, (1310   mcdi

Date ruling on contest due:

Ruling on contest:         |:]   Sustained         |:]   Ovemtled                        Date of ruling;

                                                                                          Page4of1O
VIII.     Bankruptcy

Has any     party to the court's judgment filed for protection in bankruptcy                  which might           affect this appeal?         |:|   Yes    E No
If yes,   please attach a copy of the petition.




Date bankruptcy ﬁled:                                                              Bankruptcy Case Number:




IX. Trial    Court And Record

Court:       215th Judicial District                                                      Clerk's Record:

County: Harris
                                                                                          Trial Court Clerk:            X]   District   lj County
Trial Court          Docket Number (Cause No.): 2012-45412                                Was clerk's record requested?                  |X|   Yes     |:|   No
                                                                                          If yes, date requested:            February   3,   2015
Trial   Judge (who tried or disposed of case):                                            If no. date   it   will   be requested:
First   Name:                Elaine                                                       Were payment arrangements made with clerk?
Middle Name:                 H.                                                                                                                 g|Yes        D No   Dlndigent
Last    Name:                Palmer
                                                                                          (Note:   No request        required under TRAP34.5(a),(b))
Suffix:

Address     1:               Harris County District Courthouse

Address 2        :           201 Caroline, 13th Floor

City:                         Houston
State:      Texas                                 Zip+4: 77002
Telephone:              (713) 368-6330              ext.

Fax:
Email:




Reporter's or Recorder's Record:

Is   there a reporter's record?                          Yes   |:|   No
Was reporter's record requested?                   E Yes       [:|   No

Was there a reporter's record electroriically              recorded‘?        Yes   |:|   No
lfyes, date requested:            Febmary    3,   2015

Ifno, date       it   will   be requested:
Were payment arrangements made with the court                        reporter/court recorder?        yes      D No Dlndigent




                                                                                   Page5of1O
|X|   Court Reponer                             |:|   Court Recorder
E     Official                                  |:I Substitute




First   Name:           Cantrece

Middle Name:
Last    Name:           Addison
Suffix:

Address          1:     Harris County District Courthouse

Address      2:         201 Caroline, 13th Floor
City:

State:       Texas                          Zip+4: 77002
Telephone:            713-368-6335             ext.

Fax:

Email:       cantrece_addison@justex:net

X. Supersedeas Bond

Supersedeas bond f1led:|:|Yes                  No      lfyes. date filed:

Will     file:    |:|Yes   E No
XI. Extraordinary Relief

Will you request extraordinary relief (e.g, temporary or aneillar_v relief) from this Court?                         |:|   Yes    No
If yes, briefly state the      basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section                        if ﬁling in    the   1st,   2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal he referred to mediation?
                                                            D Yes E No
Ifno. please specify:

Has the case been through an ADR procedure‘?                |:|Yes          No
If yes.   who was the mediator?
What type of ADR procedure?
At what stage did the case go through          ADR?       |:] Pi-e—Tna1     |:]   Post—Tnal     |:]   Other

If other,    please specify:

Type of case‘? Professional Malpractice
Give a brief description of the issue to be raised on appeal. the            relief sought,    and the applicable standard for review,        if known   (without
prejudice to the right to raise additional issues or request additional             relief):

Is partner suing derivatively on behalf of partnership bound by partnership's agreement to arbitrate; seeking order compelling partner to arbitration
pursuant to agreement; de novo

How was the ease disposed 017             Other
Summary of relief granted.         including   amount of money judgment, and if any. damages awarded.
If money         judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                            Page6of1O
Attorney's fees   (trial):

Attorney's fees (appellate):

Other:

If elheﬁ Please SPeeifY=




Will you challenge this Court's jurisdiction?         |:]   Yes   E No
Does judgment have language that one or more parties          "take nothing"?    |:|   Yes   E No
Does judgment have a Mother Hubbard clause? |:]Yes                E No
Other basis for ﬁnality?
Rate the complexity of the case (use    1   for least and 5 for most complex):     |:] 1     |:]   2   |:]   3   |Z 4     |:]   5

Please    make my answer to the preceding questions known to other parties in this case.                     E Yes      |:|   No
Can the parties agree on an appellate mediator? E] Yes            E No
l.fyes,   please give name, address, telephone, fax and email address:

Name                              Address                          Telephone                           Fax                                Email


Languages other than English in which the mediator should be proﬁcient:
Name of person ﬁling out mediation section of docketing statement:




List any pending or past Ielated appeals before this or any other Texas appellate court by court, docket number,                    and   style.


vockemmnber:                                                                           mu com:
  We




                                                                    Page7 of 10
XIV. Pro Bono Program: (Complete section               if ﬁling   in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals     listed   above, in conjunction witlt the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited       number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.


The Pro Bono Committee      is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of

discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the lntemet at
www.tex-apporg. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case. including parties and background, through selected lntemet sites and Listsew to its pool of volunteer appellate
attorneys.
Do you want this    case to be considered for inclusion in the Pro       Bono Program?               |:|   Yes         No

Do you authorize the Pro    Bono Committee         to contact   your trial counsel of record   in this matter to    answer questions the committee may have
regarding the appeal?      D Yes             No

Please note that any such conversations        would be maintained as confidential by the Pro Bono Committee and the information used solely                  for
the purposes of considering the case for inclusion in the Pro     Bono Program.

If you    have not previously   filed   an affidavit of Indigency and attached a file-stamped copy of that          affidavit,   does your income exceed   200% of
the   US Department of Health and Human Services Federal Poverty Guidelines?                         D     Yes        No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the intemet                     at   http://asmhhs.gov/poverty/Oﬁpovertv.shtml.

Are you willing   to disclose your financial circumstances to the Pro Bono Committee?      Yes       D
                                                                                                     N0
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org, Your participation in the Pro Bono Program may be conditioned upon your execution of
art affidavit under oath as to your financial circumstances.


Give a brief description of the issues to be raised on appeal. the relief sought, and the applicable standard of review.                if   known (without
prejudice to the right to raise additional issues or request additional relief use a separate attachment, if necessary).
                                                                                   1




XV. Signature



Signature of counsel (or pro se party)                                                               Date:                  February 16, 2015



Printed    Name: Stacey Neumann Vu                                                                   State   Bar No.:       24047047



Electronic Signature: Stacey       Neumaim Vu
      (Optional)




                                                                        Page8of1O
XVI. Certiﬁcate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties            to the trial
court‘s order or judgment as follows on Febmaly 16, 2015




Signature of counsel (or pro se party)                                           Electronic Signature: Stacey     Neumann Vu
                                                                                         (Optional)

                                                                                 State   Bar No::     24047047
Person Served
Certificate      of Service Requirements    (TRAP 9.5(e)): A certificate of service must be signed by      the person   who made the service and must
state:

                                (1) the date   and manner of service;
                                (2) the    name and address of each person served. and
                                (3)   if the person served is a party's attorney, the name of the party   represented by that attorney



Please enter the following for each person served:


Date Served:          February 16, 2015
Manner Served: eServed

First    Name:        Lance

Middle Name:          Chrislophﬁf

Last    Name:         Kassab
Suflix:

Law Firm Name; The Kassab Law Firm
Address     1:        1420 Alabama
Address     2:


City:                 Houston
State       Texas                           Zip+4:    77004

 Telephone:          (713) 522-7400         ext.

Fax:         (713) 522-7410

Email;      lck@texaslegalmalpractice.com

If Attorney,      Representing Par1y's Name: Immobiliere Jeuness Esmblissement

Please enter the following for each person served:




                                                                        Page9of1O
          j
veeeseevee:




          j‘- j
Mae-nee served:

Fnsrnemez
1vIidd1eName:

LastName:
sense:

LawFirmName:
Address    1:

Address   2:




                                            2
City:

seeee                                zep+4:

Telephone:                           ext.

Fax:

Email:

nArrorney, Represennng Party's Name:

Please enter the following for each person served:




          -
neeeseevea:




          _—- ‘
m
Manner sewed:

        Name:
Middle Name:

LastN8IneI
Sufflxi




Address    1:

Address   2:




                                            2
City:

State                                Zip+4:

Telephone:                           ext.

Fax:

Email:

If Attorney.    Representing Pany's Name:




                                                     Page 10of1O